                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                                        )
ANDREW PRESSON and KIMBERLY MYRIS, on )
behalf of themselves and all others similarly situated, )
                                                        )
       Plaintiffs,                                      )
                                                        )           Case No. 5:18-cv-466-BO
       v.                                               )
                                                        )
RECOVERY CONNECTIONS COMMUNITY,                         )
JOURNEY TO RECOVERY LLC, JENNIFER A.                    )
WARREN, PHILLIP J. WARREN, 3M & N, INC.                 )
d/b/a ZAXBY’S,WESTERN NORTH CAROLINA                    )
LIONS, INC. d/b/a MARJORIE MCCUNE                       )
MEMORIAL CENTER, INTEGRITY-HOMINY                       )
VALLEY, LLC d/b/a HOMINY VALLEY                         )
RETIREMENT CENTER, INTEGRITY-                           )
CANDLER 02 LLC d/b/a HOMINY VALLEY                      )
RETIREMENT CENTER, INTEGRITY-                           )
CANDLER LIVING CENTER, LLC d/b/a                        )
CANDLER LIVING CENTER, INTEGRITY-                       )
CANDLER 01 LLC d/b/a CANDLER LIVING                     )
CENTER, INTEGRITY SENIOR PROPERTIES                     )
INVESTMENTS, LLC, CEDARBROOK                            )
RESIDENTIAL CENTER, INC., and THE                       )
AUTUMN GROUP, INC. d/b/a OAK HILL LIVING )
CENTER,                                                 )
                                                        )
       Defendants.                                      )
                                                        )

                     AMENDED MOTION FOR ENTRY OF DEFAULT

To: Peter A. Moore, Jr., Clerk of the United States District Court for the Eastern District of

North Carolina

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, plaintiffs Andrew Presson and

Kimberly Myris respectfully request that the Clerk enter the default of the defendants Recovery

Connections Center and Journey to Recovery, LLC. As set forth in the attached affidavit (Exhibit A),




          Case 5:18-cv-00466-BO Document 76 Filed 06/03/19 Page 1 of 3
these defendants were timely and properly served with the Complaint. No responsive pleadings have

been filed by these defendants and the deadlines to respond have passed.


       This, the 3rd day of June, 2019.


                                                    /s/ Narendra K. Ghosh
                                                    Narendra K. Ghosh, NC Bar No. 37649
                                                    nghosh@pathlaw.com
                                                    PATTERSON HARKAVY LLP
                                                    100 Europa Dr., Suite 420
                                                    Chapel Hill, NC 27517
                                                    Tel: (919) 942-5200
                                                    Fax: (866) 397-8671

                                                    Clermont F. Ripley, NC Bar No. 36761
                                                    Carol L. Brooke, NC Bar No. 29126
                                                    NORTH CAROLINA JUSTICE
                                                    CENTER
                                                    224 South Dawson Street
                                                    Post Office Box 28068 (Zip 27611)
                                                    Raleigh, NC 27601
                                                    Phone: (919) 856-2154
                                                    Fax: (919) 856-2175
                                                    clermont@ncjustice.org
                                                    carol@ncjustice.org

                                                    Melissa L. Stewart, NY Atty. No. 4827747
                                                    Jalise R. Burt, NY Atty. No. 5314414
                                                    Attorneys pursuant to LR 83.1
                                                    OUTTEN & GOLDEN LLP
                                                    685 Third Avenue, 25th Floor
                                                    New York, New York 10017
                                                    Tel: (212) 245-1000
                                                    Fax: (646) 509-2060
                                                    mstewart@outtengolden.com
                                                    jburt@outtengolden.com

                                                    Counsel for Plaintiffs




                                               2



          Case 5:18-cv-00466-BO Document 76 Filed 06/03/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Motion was filed electronically

with the Clerk of Court using the CM/ECF system – which will send notification of the filing to

Brandon S. Neuman, D. J. O'Brien , III, Jessica Thaller-Moran, John Ellison Branch, III,

Nathaniel J. Pencook, and Patricia W. Goodson, Attorneys for Defendants – and was served

upon unrepresented defendants by United States Mail, postage prepaid, addressed as follows:

Recovery Connections Community
c/o Jennifer Ann Hollowell
65 Chestnut Hill Road
Black Mountain, NC 28711

Journey to Recovery LLC
c/o Phillip J Warren
121 East H Street
Erwin, NC 28339

Jennifer Ann Warren
65 Chestnut Hill Rd
Black Mountain, NC 28711

Phillip Jerome Warren
65 Chestnut Hill Rd
Black Mountain, NC 28711

       Dated: June 3, 2019.

                                                    /s/ Narendra K. Ghosh
                                                    Narendra K. Ghosh, NC Bar No. 37649
                                                    nghosh@pathlaw.com
                                                    PATTERSON HARKAVY LLP
                                                    100 Europa Dr., Suite 420
                                                    Chapel Hill, NC 27517
                                                    Tel: (919) 942-5200
                                                    Fax: (866) 397-8671




                                               3



          Case 5:18-cv-00466-BO Document 76 Filed 06/03/19 Page 3 of 3
